Conviction of operating slot machine for hazarding of money was authorized. That a municipal license to operate a slot machine had been issued to the accused was no defense.
         DECIDED MARCH 9, 1940. REHEARING DENIED MARCH 26, 1940.
The defendant was convicted of unlawfully operating a slot machine for the hazarding of money in the City of Rome, Floyd County, Georgia. Under the ruling of the Supreme Court in Jenner v. State, 173 Ga. 86 (159 S.E. 564), and the decision of this court in Jenner v. State, 43 Ga. App. 747
(160 S.E. 115), and the facts of the instant case, the verdict was authorized by the evidence and the law. The single special grounds of the motion for new trial (complaining of the rejection of evidence showing that a license to operate the slot machine had been issued to the defendant by the City of Rome) is without merit, since a license by a municipality to do something that is a violation of the State law is no legal defense. The refusal to grant a new trial was not error.
Judgment affirmed. MacIntyre and Guerry, JJ., concur.